DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10881436 in view of Lundquist et al. (US 20170196602 A1) (hereon referred to as Lundquist). 
Regarding claim 1, US 10881436 teaches an implant configured to attach a first bone to a second bone (Col. 17, ll. 55-56), the implant comprising: 
an intramedullary portion configured for insertion into the first bone (Col. 17, ll. 57-59), the intramedullary portion having: 
a longitudinal axis (Col. 17, ln. 62), and an intramedullary fastener hole comprising an intramedullary fastener hole axis (Col. 17, ll. 61) and extending through the intramedullary portion (Col. 17, ll. 58-61); 
an extramedullary portion configured for contact with the second bone (Col. 17, ll. 63-64), the extramedullary portion having: 
a bone facing surface configured to abut a surface of the second bone (Col. 17, ll. 63-64), the bone facing surface spaced apart from the longitudinal axis (Col. 17, ln. 67 and Col. 18, ln. 1), and an extramedullary fastener hole comprising an extramedullary fastener hole axis (Col. 17, 11. 65) and extending through the extramedullary portion (Co. 18, ll. 4-7); and 
Regarding claim 9, US 10881436 teaches an implant system configured to attach a first bone to a second bone (Col. 17, ll. 55-56), the implant system comprising: 
a first fastener, a second fastener, and a compression screw; and 
an implant comprising: an intramedullary portion configured for insertion into the first bone (Col. 17, ll. 57-59), the intramedullary portion having: 
a longitudinal axis (Col. 17, ln. 62), and an intramedullary fastener hole comprising an intramedullary fastener hole axis (Col. 17, ll. 61) and extending through the intramedullary portion (Col. 17, ll. 58-61); 
an extramedullary portion (Col. 17, ll. 63-64) having: 
a bone facing surface configured to abut a surface of the second bone (Col. 17, ll. 63-64), the bone facing surface spaced apart from the longitudinal axis (Col. 17, ln. 67 and Col. 18, ln. 1), and an extramedullary fastener hole comprising an extramedullary fastener hole axis (Col. 17, 11. 65) and extending through the extramedullary portion (Co. 18, ll. 4-7); 
however this patent fails to teach an intermediate portion extending between the intramedullary portion and the extramedullary portion, the intermediate portion having a compression fastener hole having a compression fastener hole axis extending therethrough; wherein the compression fastener hole axis is disposed at an oblique angle with respect to the longitudinal axis; wherein the intramedullary fastener hole axis and the extramedullarv fastener hole axis are parallel to one another, and the compression fastener hole axis is disposed, with respect to the longitudinal axis, at an angle different from an angle of the intramedullary fastener hole axis and the extramedullary fastener hole axis (claims 1 and 9).
Lundquist reaches an implant (300) (see Fig. 15) configured to attach a first bone to a second bone (see Fig. 23), the implant comprising: an intramedullary portion (301), an extramedullary portion (302), and an intermediate portion (see labelled diagram of Fig. 16 below) extending between the 
wherein the compression fastener hole axis is disposed at an oblique angle with respect to the longitudinal axis (see Fig. 16);
wherein the intramedullary fastener hole axis and the extramedullary fastener hole axis are parallel to one another (see axes formed by screws 332 and 327, noting that they are substantially parallel as shown in Fig. 23), and the compression fastener hole axis is disposed, with respect to the longitudinal axis, at an angle different from the angel of the intramedullary fastener hole axis and the extramedullary fastener hole axis (see Fig. 16, noting the angled cross section of the compression fastener hole axis).
It would be obvious to modify US 10881436 to have an intermediate portion with a compression fastener hole passing through said portion, as this would provide an additional anchoring point in the bone, and furthermore to modify the intramedullary axis and the extramedullary axis to be parallel, as this would allow for treatment of breaks that require multiple points of compression at the same angle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundquist (US 20170196602 A1).
Regarding claim 1 (first interpretation), Lundquist teaches an implant (300) (see Fig. 15) configured to attach a first bone to a second bone (see Fig. 23), the implant comprising:
an intramedullary portion (301) configured for insertion into the first bone, the intramedullary portion having: 
a longitudinal axis, (16) and an intramedullary fastener hole (303) comprising an intramedullary fastener hole axis (formed by screw 327 in Fig. 23) extending through the intramedullary portion; 
an extramedullary portion (302) configured for contact with the second bone, the extramedullary portion having: 
a bone facing surface configured to abut a surface of the second bone (right side of profile in Fig. 16), the bone facing surface spaced apart from the longitudinal axis (spaced by angle 310), and an extramedullary fastener hole (304) comprising an extramedullary fastener hole axis (formed by screw 332 in Fig. 23) extending through the extramedullary portion; and 
an intermediate portion (see labelled diagram of Fig. 16 below) extending between the intramedullary portion (301) and the extramedullary portion (302), the intermediate portion having a compression fastener hole (306) having a compression fastener hole axis extending therethrough; 
wherein the intramedullary fastener hole axis and the extramedullary fastener hole axis are parallel to one another (see axes formed by screws 332 and 327, noting that they are substantially parallel as shown in Fig. 23), and the compression fastener hole axis is disposed, with respect to the longitudinal axis, at an angle different from the angel of the intramedullary fastener hole axis and the extramedullary fastener hole axis (see Fig. 16, noting the angled cross section of the compression fastener hole axis).

    PNG
    media_image1.png
    480
    296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    514
    362
    media_image2.png
    Greyscale

Regarding claim 3, Lundquist teaches the implant of claim 1, wherein a shoulder extends into the compression fastener hole, the shoulder configured to contact a head of a screw inserted in the compression fastener hole (see labelled diagram of Fig. 15 above).
Regarding claim 4, Lundquist teaches the implant of claim 1, wherein the first bone is a metatarsal bone and the second bone is a tarsal bone (note that this is a functional recitation; while the reference discloses a connection between two fragments of a broken metatarsal bone, the device is equally capable of being disposed between a tarsal and metatarsal bone).  
Regarding claim 7, Lundquist teaches the implant of claim 1, wherein the extramedullary fastener hole is threaded (see Para. [0125])).
Regarding claim 8, Lundquist teaches the implant of claim 1, wherein the longitudinal axis is a central axis and the intramedullary portion has a width, and wherein a distance from the longitudinal axis to the bone facing surface of the extramedullary portion is greater than one half of the width (see Fig. 15, noting that the length of the intramedullary portion is longer than the width of said portion).
Regarding claim 9, Lundquist teaches an implant system (see Fig. 23) configured to attach a first bone to a second bone, the implant system comprising: 

an implant (300) comprising: 
an intramedullary portion (301) configured for insertion into the first bone, the intramedullary portion having: 
a longitudinal axis (16), and an intramedullary fastener hole (303) comprising an intramedullary fastener hole axis (formed by screw 327) extending through the intramedullary portion; 
an extramedullary portion (302) having: 
a bone facing surface (right side of profile in Fig. 16) configured to about a surface of the second bone, the bone facing surface spaced apart from the longitudinal axis, and an extramedullary fastener hole comprising an extramedullary fastener hole axis (formed by screw 332) extending through the extramedullary portion; and 
an intermediate portion (see labelled diagram of Fig. 15 above) extending between the intramedullary portion (301) and the extramedullary portion (302), the intermediate portion having a compression fastener hole (306) having a compression fastener hole axis extending therethrough; 
wherein the intramedullary fastener hole axis and the extramedullary fastener hole axis are parallel to one another (see axes formed by screws 332 and 327, noting that they are substantially parallel as shown in Fig. 23), and the compression fastener hole axis is disposed, with respect to the longitudinal axis, at an angle different from the angel of the intramedullary fastener hole axis and the extramedullary fastener hole axis (see Fig. 16, noting the angled cross section of the compression fastener hole axis).
Regarding claim 12, Lundquist reaches the implant system of claim 9, wherein a shoulder extends into the compression fastener hole, the shoulder configured to contact a head of the compression screw when it is inserted in the compression fastener hole (see labelled diagram of Fig. 15 above).  
Regarding claim 13, Lundquist reaches the implant system of claim 9, wherein the first bone is a metatarsal bone and the second bone is a tarsal bone (note that this is a functional recitation; while the reference discloses a connection between two fragments of a broken metatarsal bone, the device is equally capable of being disposed between a tarsal and metatarsal bone).  
Regarding claim 16, Lundquist teaches the implant system of claim 9, further comprising a target guide (see Fig. 23-25) comprising: 
a coupling portion (330) adapted to engage the extramedullary fastener hole of the implant; 
an arm (324) having a first guide aperture (329) and a compression guide aperture (300a); 
wherein when the coupling portion is engaged with the extramedullary fastener hole the first guide aperture is aligned with the intramedullary fastener hole of the implant (see wires 324 and 329 which connect with corresponding holes) and the compression guide aperture is aligned with the compression fastener hole (see threaded apeture 300a, aligned with angled compression hole, shown in Fig. 20).  
Regarding claim 17, Lundquist teaches the implant system of claim 16, further comprising a flange (where wire 330 passes through attachment portion 325) extending from the coupling portion and configured to contact a lateral side of the implant.
Regarding claim 21, Lundquist teaches the implant of claim 1, wherein the intermediate portion is inclined with respect to the longitudinal axis, such that an outer surface of the intermediate portion forms an oblique angle with respect to the longitudinal axis (see labelled diagram of Fig. 15 below).
Regarding claim 22, Lundquist teaches the implant system of claim 9, wherein the intermediate portion is inclined with respect to the longitudinal axis, such that an outer surface of the intermediate portion forms an oblique angle with respect to the longitudinal axis (see labelled diagram of Fig. 15 below).

    PNG
    media_image3.png
    295
    649
    media_image3.png
    Greyscale

Regarding claim 1 (second interpretation), Lundquist teaches an implant (300) (see Fig. 15) configured to attach a first bone to a second bone (see Fig. 23), the implant comprising:
an intramedullary portion (301) configured for insertion into the first bone, the intramedullary portion having: 
a longitudinal axis, (16) and an intramedullary fastener hole (303) comprising an intramedullary fastener hole axis (formed by screw 327 in Fig. 23) and extending through the intramedullary portion; 
an extramedullary portion (302) configured for contact with the second bone, the extramedullary portion having: 
a bone facing surface configured to abut a surface of the second bone (right side of profile in Fig. 16), the bone facing surface spaced apart from the longitudinal axis (spaced by angle 310), and an extramedullary fastener hole (304) comprising an extramedullary fastener hole axis (formed by screw 332 in Fig. 23) and extending through the extramedullary portion; and 
an intermediate portion (see labelled diagram of Fig. 15 below) extending between the intramedullary portion (301) and the extramedullary portion (302), the intermediate portion having a compression fastener hole (305) (see Fig. 20) having a compression fastener hole axis extending therethrough; 
wherein the intramedullary fastener hole axis and the extramedullary fastener hole axis are parallel to one another (see axes formed by screws 332 and 327, noting that they are substantially parallel as shown in Fig. 23), and the compression fastener hole axis is disposed, with respect to the 

    PNG
    media_image4.png
    555
    363
    media_image4.png
    Greyscale

Regarding claim 5, Lundquist teaches the implant of claim 1, wherein the intramedullary fastener hole (303) is configured to receive a fastener to fix the intramedullary portion to the first bone and the extramedullary fastener hole (304) is configured to receive a fastener to fix the extramedullary portion to the second bone (see Fig. 23).
Regarding claim 6, Lundquist teaches the implant of claim 5, wherein a shoulder extends into the compression fastener hole (see shoulder shown in Fig. 20) and the compression fastener hole is configured to receive a fastener (332) having a head and a threaded shaft such that the head contacts the shoulder and the threaded shaft is configured to extend into and engage the second bone (see Fig. 23, wherein the intramedullary fastener hold connects to a first bone portion via screw 327, and the extramedullary fastener hole and compression hole connects to a second bone portion via screws 332).  
Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbay et al. (US 20050283154 A1) (hereon referred to as Orbay).
Regarding claim 9, Orbay teaches an implant system (see Figs. 29-33) configured to attach a first bone to a second bone, the implant system comprising: 

an implant (410) comprising: 
an intramedullary portion (412) configured for insertion into the first bone, the intramedullary portion having: 
a longitudinal axis (see axis formed by intramedullary portion 420), and an intramedullary fastener hole (426) comprising an intramedullary fastener hole axis and (see labelled diagram of Fig. 33 below) extending through the intramedullary portion; 
an extramedullary portion (414) having: 
a bone facing surface (444) configured to about a surface of the second bone, the bone facing surface spaced apart from the longitudinal axis, and an extramedullary fastener hole (see labelled diagram of Fig. 33 below) comprising an extramedullary fastener hole axis (see labelled diagram of Fig. 33 below) and extending through the extramedullary portion; and 
an intermediate portion (defined by space extending from opening 452 to opening 424) extending between the intramedullary portion (412) and the extramedullary portion (414), the intermediate portion having a compression fastener hole (450) having a compression fastener hole axis extending therethrough (see axis in Fig. 32); 

    PNG
    media_image5.png
    234
    563
    media_image5.png
    Greyscale

wherein the intramedullary fastener hole axis and the extramedullary fastener hole axis are parallel to one another (see labelled diagram of Fig. 33 above), and the compression fastener hole axis is .
Regarding claim 10, Orbay teaches the implant system of claim 9, wherein the first fastener is configured to be inserted through the intramedullary fastener hole to secure the intramedullary portion to the first bone, the second fastener is configured to be inserted through the extramedullary fastener hole and secure the extramedullary portion to the second bone, and the compression screw is configured to be inserted through the compression fastener hole and engage the second bone (note that the first fastener, which passes through 426 is configured for insertion into a different bone that the second and third fasteners, which pass through 450 and 454 into the same bone, see Fig. 33 and Para. [0065]).  
Regarding claim 14, Orbay teaches the implant system of claim 9, wherein the compression screw is an interfragmentary screw (note that screw 108 is configured to hold together at least 2 bone fragments, see Para. [0065] and [0043]).  
Regarding claim 15, Orbay teaches the implant system of claim 9, wherein the longitudinal axis is a central axis and the intramedullary portion has a width, and wherein a distance from the longitudinal axis to the bone facing surface of the extramedullary portion is greater than one half the width (note that the distance from the bottom of the plate is distanced away from the rod by more than half the width of the rod, see Fig. 33).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (US 20170196602 A1) in view of Tyber et al. (US 8313487 B2) (hereon referred to as Tyber) and further in view of Orbay (US 20050283154 A1).
Lundquist teaches a method of securing a metatarsal bone to a tarsal bone, the method comprising: 
forming a longitudinal hole in the metatarsal bone (see Para. [121], ll. 7-8, also see Fig. 22); 
inserting an intramedullary portion (301) of an implant into the longitudinal hole (see Para. [121], ll. 17-21), the intramedullary portion having a longitudinal axis (16) and an intramedullary fastener hole (303) comprising an intramedullary fastener hole axis (formed by screw 327), the implant further having an extramedullary portion (302) having an extramedullary fastener hole (304) comprising an extramedullary fastener hole axis (formed by screw 332), the extramedullary portion having a bone facing surface spaced apart from the longitudinal axis (see Fig. 23), the implant having an intermediate portion extending (extending between the intramedullary portion (301) and the extramedullary portion (302)) between the intramedullary portion and the extramedullary portion, the intermediate portion having a compression fastener hole (305) comprising a compression fastener hole axis (see labelled diagram of Fig. 16 below); 

    PNG
    media_image6.png
    221
    345
    media_image6.png
    Greyscale


inserting a first fastener into the first drill hole and the intramedullary fastener hole in a first direction of the intramedullary fastener hole axis (see Fig. 23) to attach the intramedullary portion to the metatarsal bone (see the last 3 lines of Para. [0121]); 
forming a compression drill hole through the metatarsal bone and into the tarsal bone (see Para. [121], ll. 21-25); 
inserting a compression screw into the compression fastener hole and the compression drill hole (see Para. [121], ll. 21-25) (see Fig. 23); 
inserting a second fastener through the extramedullary fastener hole and the second drill hole (see second extramedullary fastener inserted into bone in Fig. 23) in a third direction of the extramedullary fastener hole axis, the third direction being parallel to the first direction (see third direction formed by extramedullary fastener hole axis screw 332 in Fig. 23) (claim 18),
further comprising, prior to inserting the intramedullary portion of the implant into the longitudinal hole, attaching a target guide to the implant (see Fig. 23, showing target guide comprised of handle 322 and other components described in Para. [0115] and [0116]) (claim 19),
further comprising, after forming the first drill hole and inserting the first fastener into the first drill hole and the intramedullary fastener hole, rotating the implant, target guide, and metatarsal about the longitudinal axis of the intramedullary portion (see Para. [0117], noting the rotation disclosed) (claim 20), however fails to teach creating an incision to access a tarsal-metatarsal joint; reducing a distance between the metatarsal bone and the tarsal bone; forming a second drill hole in the tarsal bone; and attaching an implant portion to the tarsal bone, wherein the compression fastener is inserted in a second direction of the compression fastener hole axis at a different angle than the insertion of the first fastener in the first direction (claim 18).

Orbay teaches an implant (410) (see Figs. 29-33) comprising: 
an intramedullary portion (412) configured for insertion into the first bone, comprising an intramedullary hole (246);
an extramedullary portion (414), comprising an extramedullary hole (see labelled diagram of Fig. 33 above);
an intermediate portion (defined by space extending from opening 452 to opening 424) extending between the intramedullary portion (412) and the extramedullary portion (414), the intermediate portion having a compression fastener hole (450) having a compression fastener hole axis extending therethrough (see axis in Fig. 32); wherein the compression fastener hole is angled at a different axis than the intramedullary hole and the extramedullary hole (see Fig. 32 and 33).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of Lundquist such that the implant is connecting a tarsal and metatarsal bone (claim 18), as taught by Tyber, as this would be advantageous for procedures wherein an arch restoration is required (see Col. 14, ll. 26-28), and furthermore to modify the angle of the compression fastener hole of Lundquist to be different than that of the extramedullary and intramedullary holes as taught by Orbay, as having screws places at varying angles allows for a more secure placement of the implant (see Para. [0010]). 

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. Applicant claims that the parallel axes of the intramedullary and extramedullary openings, as taught by Lundquist, are not parallel as is required by the amended claim set. However, as outlined above, this recitation is clearly demonstrated in figures of the prior art. Likewise, these features are taught by Orbav in the interpretation outlined above. Also see the rejection of claims 7 and 8 in view of Lundquist. Finally, the double patenting rejection has been amended to address the updated claims, and clearly outlines the parallels of the art in relation to the claims, which would be obvious to one or ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773